Citation Nr: 0430043	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  03-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002). 

2.  Entitlement to an effective date earlier than June 17, 
1993, for an award of service connection for post-traumatic 
stress disorder (PTSD), for accrued benefits purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and RB




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1971 to 
November 1975.  He died in August 2001.  The appellant and 
veteran were married in 1993, and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the appellant's claim for 
DIC.  Because the nature of the appellant's claim includes a 
request that VA recognize the veteran's award of service 
connection for PTSD back to his initial claim for that 
disability in 1990, the RO later added the closely associated 
issue of entitlement to an earlier effective date for an 
award of service connection for PTSD for accrued benefits 
purposes.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal have been requested or 
obtained.

2.  The veteran's initial claim of service connection for 
PTSD was denied by the Board in a July 1991 decision; the 
veteran was informed of this decision and his appellate 
rights, and he did not appeal and that decision became final.

3.  The veteran reopened a claim of service connection for 
PTSD on June 17, 1993, and this claim was later allowed with 
a 100 percent evaluation made effective from the date of the 
reopened claim.  

4.  At the time of the veteran's death in August 2001, he had 
been in receipt of a 100 percent evaluation for a little more 
than eight years.  

5.  There was no pending claim at the time of the veteran's 
death, and no monetary benefit was due and unpaid prior to 
his death.  


CONCLUSIONS OF LAW

1.  The criteria for an award of DIC benefits to the 
appellant under 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 511, 1110, 1318, 5102, 5103, 5103A, 5107, 7111 
(West 2002); 38 C.F.R. §§ 3.22, 3.105, 3.400, 3.500, 3.1000, 
20.1100, 20.1404 (2003).  

2.  The criteria for an effective date earlier than June 17, 
1993, for an award of service connection for PTSD, for the 
purpose of accrued benefits, have not been met.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5110, 5121 (West 2002); 
38 C.F.R. §§ 3.105, 3.400, 3.500, 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that the RO notified 
the appellant of the reasons and bases for the decision on 
her claim, and the relevant laws and regulations applicable 
to her claim, in the rating decision on appeal in March 2002, 
and statements of the case issued in January 2003 and January 
2004.  The appellant has been provided the specific law and 
regulations governing effective dates, accrued benefits, and 
awards of DIC.  She was specifically provided VCAA notice in 
January 2004, which included a recitation of the evidence 
necessary to substantiate her claim, the evidence which was 
already on file, and the evidence which it was necessary that 
she submit.  The January 2004 VCAA notice offered the 
appellant an entire year to submit any additional evidence, 
and she was subsequently provided a hearing before the 
undersigned in March 2004.

Although this formal notice of VCAA was not provided to the 
appellant prior to the initial rating decision on appeal, the 
Board notes that the issues presented in this appeal 
essentially involve a proper application of governing and 
applicable laws and regulations to the known facts, rather 
than the collection and submission of new or additional 
evidence.  The appellant's essential argument in this case is 
that the veteran should have been granted service connection 
for PTSD earlier than the date which was assigned in 1993.  
Thus, the essential inquiry is directed into the evidence 
which was on file or constructively in VA's possession at 
that time, and the proper application of the laws and 
regulations to those facts.  There is no evidence on file 
indicating, nor does the appellant report that there is any 
additional evidence which is relevant to her claim which has 
not been collected for review.  

The Board finds that the appellant has been informed of the 
evidence which she must present and the evidence which VA 
would collect on her behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

VA shall pay DIC benefits to the surviving spouse of a 
deceased veteran, in the same manner as if the veteran's 
death were service connected, if the veteran's disability was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding his death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.  

All decisions of the Board will be stamped with the date of 
mailing on the face of the decision.  Unless the Chairman of 
the Board orders reconsideration, all Board decisions are 
final on the date stamped on the face of the decision.  Final 
Board decisions are not subject to review except as provided 
in 38 U.S.C.A. §§ 1975 and 1984 and 38 U.S.C.A. Chapters 37 
and 72.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.1100 (2003).

A motion for revision of a Board decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran, the name of the moving 
party, the applicable VA file number, and the date of the 
Board decision to which the motion relates.  Also, motions 
for error in a prior Board decision must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or of law, in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  Nonspecific allegations of failure to follow 
regulations, or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1404(a)(b).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of lay reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  A review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  To 
warrant revision of a Board decision, there must have been an 
error in the Board's adjudication which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not clear that a different result would have 
ensued, the error complained of, cannot be clear and 
unmistakable.  A disagreement as to how the facts were made 
or evaluated is never clear and unmistakable error.  
38 C.F.R. § 20.1404.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based upon a claim 
reopened after final disallowance will be the date of receipt 
of the claim, or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of a rating which results in a reduction 
or discontinuance of an award will be in accordance with the 
facts found and the effective date of reduction or 
discontinuance of an award of compensation for a payee or 
dependent will be the earliest of the dates stated in these 
paragraphs unless otherwise provided.  When a reduction or 
discontinuance is based upon death of the veteran, the proper 
date of discontinuance is the last day of the month before 
the veteran's death.  38 C.F.R. § 3.500(g). 

Periodic monetary benefits under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death (accrued benefits), and due and unpaid for a 
period not to exceed two years shall, upon the death of such 
individual, be paid to the veteran's spouse.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 C.F.R. § 5121(c); 38 C.F.R. § 3.1000(c).

Facts:  The veteran filed an initial claim for service 
connection for PTSD in March 1990.  The RO considered the 
evidence on file at the time and denied that claim in a 
rating decision issued in July 1990.  The veteran appealed 
that decision.  In July 1991, the Board denied entitlement to 
service connection for PTSD.  The veteran was notified of 
this decision and of his appellate rights, and he did not 
appeal; that decision became final.  

The veteran subsequently filed an application to reopen a 
claim for service connection for PTSD on June 17, 1993.  The 
veteran married the appellant in 1993.  This claim remained 
open and pending for some years until the RO granted service 
connection for PTSD in a rating decision of July 2001.  At 
that time, the RO granted a 100 percent evaluation for PTSD, 
and made that evaluation payable effective from the date of 
the veteran's claim to reopen in June 1993.  The veteran died 
in August 2001.  At the time of the veteran's death, he had 
been in receipt of a total disability rating for PTSD for a 
little over eight years.  

It is the appellant's contention that the veteran should have 
been granted service connection for PTSD effective from the 
date of his initial claim in March 1990.  In written 
statements and sworn testimony before the undersigned in 
March 2004, the appellant has argued that the veteran 
manifested symptoms of PTSD from the date of his initial 
claim in 1990 forward, and that there was essentially no 
distinction, in her observance, of his psychiatric symptoms 
from 1990 until the time of his death.  The appellant 
provided specific examples of symptoms that she observed in 
the veteran which she believed were consistent with a 
diagnosis of PTSD from 1990 through 1993, and thereafter.  
The appellant's witness at the hearing also testified to 
observing such symptoms.  Although the appellant and veteran 
were married in 1993, it was her testimony at the hearing 
that she had known the veteran since around 1990 or 1991.  
The appellant also pointed out that during this period, she 
and the veteran had moved the location of their home from one 
state to another and that this contributed to a break in the 
continuity of the veteran's treatment which may have resulted 
in a delay in resolving the veteran's psychiatric diagnosis.

Also submitted at the time of the hearing was a written 
statement from the veteran's mother who reported that, upon 
the veteran's return home from service, he was moody, 
restless and depressed.  She reported that the veteran spent 
years in and out of rehabilitation and that he saw many 
doctors seeking help for his depression.  

In support of her claim, the appellant submitted copies of 
outpatient treatment records including an outpatient 
treatment record from July 1990 that contained an assessment 
of major depression including a notation of "probable 
PTSD."  An October 1990 VA treatment record contained a 
notation of the veteran's report that a VA physician felt he 
was being untruthful about his PTSD and complaints of 
depression.  Another outpatient treatment record from March 
1990 included a diagnostic impression of adjustment disorder 
with decreased mood and "rule out PTSD (probable)."  Also 
submitted was a record of the veteran's hospitalization with 
VA in March and February 1990, which included an Axis I 
psychiatric diagnosis of history of polysubstance abuse and 
adjustment disorder with suicidal ideation, and an Axis II 
mixed personality disorder, with no diagnosis of PTSD.  Also 
submitted was a July 1990 mental health clinic evaluation 
which included a record review and which also noted that the 
veteran likely had a combination of possible mild diffuse 
organic brain dysfunction related to hypoxia and the 
cognitive slowing and memory deficits that can be related to 
psychiatric disorders such as depression.  

Analysis:  The Board has carefully reviewed the extensive 
clinical history of the veteran as contained in his VA claims 
folder.  At the time the veteran filed his initial claim of 
service connection for PTSD in 1990 there was not a confirmed 
medical diagnosis of PTSD on file.  The veteran was not shown 
to have served in combat and although he had documented 
receipt of the Vietnam Service Medal, it was unclear to what 
extent he had been stationed in the Republic of Vietnam.  No 
reported stressors were confirmed.  There were multiple and 
varied diagnoses which appeared to have existed prior to the 
veteran's entrance onto military service.  The RO denied 
service connection for PTSD in July 1990 and the veteran 
appealed.

In its July 1991 decision, the Board considered and discussed 
all of the competent clinical evidence on file at the time.  
During service, the veteran had been treated for situational 
anxiety and depression.  In May 1975 there was a diagnosis of 
immature personality manifested by overly emotional and 
ineffective response to stress, a suicide gesture, and a 
history of indecent exposure.  The examiner at that time 
noted that this had been a lifelong character pattern.  The 
physical examination report for separation from service in 
June 1975 noted that the veteran was psychiatrically normal 
and reflected that he had attempted suicide at age 13.  The 
examiner further noted that the depression reported by the 
veteran on his medical history report was related to 
uncertainty following punishment for drug abuse, being 
admitted to the psychiatric ward for one week, and also 
referred to nervous trouble.  

Following service, the veteran was hospitalized with VA in 
January and February 1990 for depression and suicidal 
ideation.  Diagnoses from this hospitalization were history 
of polysubstance abuse, and adjustment disorder with suicidal 
ideation, and mixed personality disorder, not PTSD.  The 
veteran was again hospitalized with VA in March 1990 
following an overdose of his various medications.  At that 
time, the veteran described a history of his present illness 
including that he had been depressed beginning in 1988 with a 
back injury on the job which left him unable to work and 
which also included the death of his father in June 1989.  A 
current stressor was also financial difficulties.  The 
diagnoses from this hospitalization were polysubstance abuse, 
cyclothymia with depressed mood, status-post suicide attempt, 
and mixed personality disorder, not PTSD.  Although the 
veteran apparently received outpatient treatment in 1990, 
during which at least one other physician felt that the 
veteran might have PTSD, there was no confirmed clinical 
diagnosis of PTSD at this time.  There were confirmed 
diagnoses of depression, adjustment disorder, and multiple 
personality disorders.  Service connection for PTSD was 
denied in the absence of a clear clinical diagnosis of PTSD.  

Following the reopening of the veteran's claim in June 1993, 
the clinical evidence on file continued to reveal a 
multiplicity of psychiatric diagnoses including major 
depression, PTSD, and personality disorder.  Over time, 
however, PTSD became the more predominant psychiatric 
diagnosis.  Additionally, it was determined that, although 
the veteran had not been stationed as a permanent party in 
Vietnam, he had on three occasions been stationed there on 
temporary duty, perhaps for several months each.  A report 
from the U.S. Armed Services Center for Research of Unit 
Records provided a basis for verifying one or more of the 
veteran's claimed stressors.  Based upon this evidence, 
service connection for PTSD was granted and made effective to 
the date of the veteran's application to reopen that claim in 
June 1993.  

The rule with respect to the assignment of effective dates 
for reopened claims specifically provides that the effective 
date of an evaluation and award of compensation based upon a 
claim reopened after a final disallowance, is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  In this case, the earliest effective date 
assignable as a matter of law was the date of the veteran's 
claim to reopen in June 1993.  The preceding Board decision 
of July 1991 was final.  The veteran was informed of that 
decision and of his appellate rights and he did not perfect 
an appeal.  Accordingly, at the time of the veteran's death 
in August 2001, he had only been in receipt of a total 
disability evaluation for VA compensation purposes for a 
little over eight years and the appellant is thus not 
entitled to payment of DIC benefits under 38 U.S.C.A. 
§ 1318(b)(1).  The veteran was not rated totally disabled for 
a period of 10 or more years immediately preceding his death.  

The finality of the July 1991 Board decision forms the basis 
of the assigned effective date for the veteran's award of 
service connection for PTSD from the date of his reopened 
claim in June 1993, following that final denial.  The only 
method for overturning that Board decision would be on the 
basis of a motion for clear and unmistakable in that Board 
decision brought by the appellant in compliance with 
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400 through 20.1406.  The 
appellant has not filed such motion and the Board will not 
attempt to construe the arguments presented in this appeal as 
a CUE motion because there is an absence of compliance with 
the pleading and specificity requirements with respect to 
such motions contained at 38 C.F.R. § 20.1404.  

Finally, it is apparent from a review of the file that the 
veteran's retroactive award of VA compensation at the 
100 percent rate and made effective to June 1993 was paid to 
the veteran prior to his death.  There was no pending claim 
at the time of the veteran's death, and no monetary benefits 
were due and unpaid prior to his death.  Accordingly, the 
criteria for payment of accrued benefits have not been met.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.1000.


ORDER

Entitlement to payment of Dependency and Indemnity 
Compensation to the appellant pursuant to 38 U.S.C.A. § 1318 
is denied.

Entitlement to an effective date earlier than June 17, 1993, 
for the award of service connection for post-traumatic stress 
disorder, for accrued benefit purposes is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



